Case 2:20-cv-07323-ODW-AFM Document 21 Filed 09/08/20 Page 1 of 2 Page ID #:173



 1 Matthew R. Orr, Bar No. 211097
   Nilab Rahyar Tolton, Bar No. 272810
 2 CALL & JENSEN
 3 A Professional Corporation
   610 Newport Center Drive, Suite 700
 4 Newport Beach, CA 92660
   Tel: (949) 717-3000
 5 Fax: (949) 717-3100
 6 morr@calljensen.com
   ntolton@calljensen.com
 7
   Daniel J. Gerber, Florida Bar No. 0764957
 8 RUMBERGER KIRK & CALDWELL
   A Professional Association
 9 300 South Orange Avenue, Suite 1400 (32801)
10 Post Office Box 1873
   Orlando, Florida 32802-1873
11 Tel: (407) 872-7300
   Fax: (407) 841-2133
12 dgerber@rumberger.com (primary)
13 docketingorlando@rumberger.com and
   dgerbersecy@rumberger.com (secondary)
14
   Attorneys for Defendants Vitamin Shoppe Industries LLC,
15 erroneously sued as The Vitamin Shoppe, Inc.,
   Nutraceutical Corporation, and Seychelles Organics, Inc.
16
17                        UNITED STATES DISTRICT COURT
18                               CENTRAL DISTRICT OF CALIFORNIA
19
20 JEANNE FJELSTAD,                                    Case No. 2:20-cv-07323 ODW (AFMx)

21                      Plaintiff,                     NOTICE OF MOTION FOR LEAVE
                                                       TO FILE AMENDED NOTICE OF
22                      vs.                            REMOVAL
23 THE VITAMIN SHOPPE,
24 NORTHRIDGE, a California entity;
   NUTRACEUTICAL CORPORATION;                          Date:        October 19, 2020
25 SEYCHELLES ORGANICS, INC.;                          Time:        1:30 p.m.
   VITAMIN SHOPPE, INC.; and DOES 1                    Crtrm:       5D
26 through 100, inclusive,
27                                                     Complaint Filed: None Set
               Defendant.                              Trial Date: None Set
28

     VIT01-01:2842222_1:9-8-20                         -1-
                        NOTICE OF MOTION FOR LEAVE TO FILE AMENDED NOTICE OF REMOVAL
Case 2:20-cv-07323-ODW-AFM Document 21 Filed 09/08/20 Page 2 of 2 Page ID #:174



 1 TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
 2 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 3
 4            PLEASE TAKE NOTICE that on October 19, 2020, at 1:30 p.m., or as soon
 5 thereafter as the matter may be heard in the above-mentioned Court, Defendants
 6 Vitamin Shoppe Industries LLC, erroneously sued as The Vitamin Shoppe, Inc.,
 7 Nutraceutical Corporation, and Seychelles Organics, Inc. (“Defendants”) will and
 8 hereby do respectfully move the Court for an order granting leave to file an Amended
 9 Notice Of Removal. This motion is necessary to address Plaintiff’s contention during a
10 recent meet-and-confer discussion regarding Defendants’ Notice of Removal. This
11 motion is based on this Notice of Motion, the Declaration of Matthew R. Orr, the
12 evidence, exhibits, points and authorities contained and cited herein, all pleadings and
13 paper on file with the Court in this action, and upon such other evidence and argument
14 as may be presented to the Court at the time of hearing.
15            This motion is made following the conference of counsel pursuant to L.R. 7-3
16 which took place on August 31, 2020. Counsel for Plaintiff did not stipulate to the
17 filing of an Amended Notice of Removal and reserved Plaintiff’s right to oppose this
18 motion. See Declaration of Matthew R. Orr, ¶ 4.
19
     Dated: September 8, 2020                   CALL & JENSEN
20                                              A Professional Corporation
                                                Matthew R. Orr
21                                              Nilab Rahyar Tolton
22
23                                              By: /s/Nilab Rahyar Tolton
                                                    Nilab Rahyar Tolton
24
                                                Attorneys for Defendants
25
26
27
28

     VIT01-01:2842222_1:9-8-20                         -2-
                        NOTICE OF MOTION FOR LEAVE TO FILE AMENDED NOTICE OF REMOVAL
